957 P.2d 1209 (1998)
327 Or. 97
STATE of Oregon, Respondent on Review,
v.
James Kenji KNOX, Petitioner on Review.
CC CM93-0464; CA A79581; SC S42301.
Supreme Court of Oregon.
April 23, 1998.
*1210 Kathryn A. Wood, Corvallis, filed the petition for petitioner on review.
No appearance contra.
Before CARSON, C.J., and GILLETTE, Van HOOMISSEN, DURHAM and LEESON, JJ.[**]

MEMORANDUM OPINION
The petition for review is allowed. The decision of the Court of Appeals is vacated. The case is remanded to the Court of Appeals in light of State v. Morton, 326 Or. 466, 953 P.2d 374 (1998).
NOTES
[**]  Graber, J., resigned March 31, 1998, and did not participate in the decision of this case; Kulongoski, J., did not participate in the consideration or decision of this case.